Citation Nr: 1719617	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  16-48 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and a neurocognitive disorder, to include as secondary to a service-connected traumatic brain injury (TBI).  

2.  Entitlement to a higher initial rating in excess of 10 percent for TBI.  

3.  Entitlement to a higher initial rating for posttraumatic headaches, in excess of 0 percent prior to February 6, 2017, and in excess of 50 percent as of February 6, 2017.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1953.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disability and higher initial ratings for TBI and posttraumatic headaches are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed December 2008 rating decision denied service connection for a psychiatric disability, specifically PTSD. 
 
2.  Evidence received since the December 2008 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision that denied service connection for a psychiatric disability, specifically PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).




2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disability has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

An unappealed December 2008 rating decision denied the claim due to lack of evidence of a currently diagnosed psychiatric disability that could be related to service or a service-connected disability.  Thus, evidence in this case can be considered new and material if it suggests that the Veteran has a psychiatric disability either related to service or to a service-connected disability.  

Reviewing the evidence submitted since the December 2008 rating decision, in an April 2015 VA medical opinion, a VA examiner diagnosed a neurocognitive disorder, previously diagnosed as dementia.  The examiner indicated that brain atrophy might have caused the neurocognitive disorder.  The examiner, in an April 2015 VA medical examination report, indicated that there was no evidence of TBI.  However, in a subsequent October 2016 VA medical examination report, a VA examiner diagnosed TBI related to service.  That evidence is new, as it was not previously of record at the time of the December 2016 rating decision.  It is also material because it suggests that the Veteran's neurocognitive disability might be caused or aggravated by a service-connected traumatic brain injury.  

New and material having been received, the claim for service connection for a psychiatric disability is reopened.  To that extent only, the appeal is allowed.


ORDER

The claim of entitlement to service connection for a psychiatric disability is reopened and, to that extent only, the appeal is granted.


REMAND

Regarding the claim for service connection for a psychiatric disability, to include PTSD and a neurocognitive disorder, in an April 2016 VA medical examination report, a VA examiner indicated that there was no evidence of TBI.  In an April 2016 VA medical opinion, the same examiner diagnosed a neurocognitive disorder, previously diagnosed as dementia, possibly caused by brain atrophy.  In a subsequent October 2016 VA medical examination report, a VA examiner diagnosed TBI and opined that it was related to service.  As the April 2016 VA examiner's opinion, essentially stating that the Veteran's neurocognitive disability could not be related to TBI, was based on an incorrect premise, it does not have great probative value in this matter.  A remand is necessary to provide an additional VA examination. 

A November 2016 rating decision assigned a 10 percent initial rating for TBI and a 0 percent initial rating for posttraumatic headaches.  In December 2016, VA received a notice of disagreement with the initial ratings assigned in the November 2016 rating decision.  A May 2017 rating decision denied a higher initial rating for TBI and assigned a higher rating of 50 percent for posttraumatic headaches, effective February 6, 2017.  However, the RO has not issued a statement of the case in response to the December 2016 notice of disagreement.  Therefore, the appropriate Board action is to remand the issues of entitlement to higher initial ratings for TBI and posttraumatic headaches for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues of service connection for a psychiatric disability; and higher initial ratings for TBI and posttraumatic headaches are REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.

1.  Issue a statement of the case on the issues of entitlement to higher initial ratings for TBI and posttraumatic headaches.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  If the Veteran perfects an appeal, return the case to the Board.

2.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed psychiatric or neurocognitive disability.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

3.  Then, schedule the Veteran for a VA examination to determine the etiology of the claimed psychiatric disability, to include PTSD or a neurocognitive disability.  If the different examinations by different examiners, one examination by a psychiatrist or psychologist and one examination by an examiner with particular knowledge of neurocognitive disorders, are found to be necessary, schedule the examinations.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records and the post-service treatment records, to include both the psychiatric records and any CT scans of the brain.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  In reviewing the record, the examiner should note that VA concedes that the Veteran served in combat and reports of in-service stressors involving combat are considered valid.  
After an examination, the examiner is asked to also provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed psychiatric disability, to include PTSD or a neurocognitive disability, is related to service or any incident of service, to specifically include any combat-related stressors in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed psychiatric disability, to include PTSD or a neurocognitive disability, was caused by a service-connected TBI?

(c)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed psychiatric disability, to include PTSD or a neurocognitive disability, was aggravated (permanently increased is severity beyond its natural progression) by a service-connected TBI?

4.  Then, readjudicate the claim for service connection for a psychiatric disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


